DETAILED ACTION
 	Claims 1-20 are pending. This is in response to Applicant’s Request for Continued Examination filed on April 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Authorization
Authorization for this examiner’s amendment was given in an interview with James Cardle #56,514 on June 2, 2021.

Claim Amendment
A method of controlling access to a digital asset, comprising the steps of:
external to said digital asset, the encrypted self-validating string comprising a string interwoven with a duplicate string, the duplicate string being duplicative of the string, the string and the duplicate string being encrypted, the string comprising control logic and a control parameter set comprising two or more control parameters, the encrypted self-validating stringthe string and the duplicate string forming the same result when decrypted and separated;
linking said digital asset with the encrypted self-validating string through an encrypted identifier extractable either from the encrypted digital asset or from the encrypted self-validating string, at least portions of said digital asset being encrypted;
 	accessing said [[the]] digital asset by the steps of:
 		obtaining a set of environmental conditions from a computer;
obtaining the control logic and the control parameter set by decrypting the encrypted self-validating string;
forming a set of responses by applying the control logic and the control parameter set against the set of environmental conditions at a specific time; 
forming a permission that is either valid or invalid using the set of responses;
constructing at least a portion of an access code allowing decrypting of at least portions of said digital asset using the set of responses and an identifier decrypted from the encrypted identifier if the permission is valid;
and


2. (original) The method of claim 1 further comprising the step of: employing networked communication in practicing said method at least in part.  

3. (original) The method of claim 1 wherein said method is performed at least in part within a virtual machine.  
4. (original) The method of claim 1 wherein said method is implemented entirely using software operably communicating with a processor.  

5. (previously presented) The method of claim 1, further comprising the step of selecting the control logic and the control parameter set for inclusion in the encrypted string.  

6. (original) The method of claim 1, said digital asset comprising a .Net framework language.  

7. (original) The method of claim 1, said digital asset comprising bytecode derived from a .Net framework language.  

8. (original) The method of claim 1, said digital asset comprising machine code resulting from multi-pass compilation of a source compiled language code with optimization and obfuscation.  

9. (previously presented) The method of claim 1, the control parameter set comprising a selected control parameter selected from a group consisting of a specified time range, a specified process name, a specified thread, a specified active directory, a specified authentication group, a specified executable file, a specified OCX file, a specified module, a specified DLL, a specified host name, a specified MAC address, a specified GIS location, and a specified IP address.  

10. (original) The method of claim 1, said digital asset and the encrypted string cooperate, at least in part, through shared memory in process space.  

11. (original) The method of claim 1, said digital asset and the encrypted string cooperate, at least in part, through a RAM drive in memory, the RAM drive at least partially hidden from an operating system of the computer.  

12. (original) The method of claim 1, said digital asset and the encrypted string cooperate, at least in part, within a virtual machine.  

13. (original) The method of claim 1, further comprising the step of: using multiple encrypted strings with each encrypted self-validating string of the multiple encrypted strings conferring a different right of access to said digital asset including encrypted portions.  



A method of accessing a digital asset, comprising:
 	transmitting to a computer said digital asset that is encrypted at least in part and an encrypted self-validating string external to said digital asset and linked to said digital asset by an encrypted identifier extractable either from the digital asset or from the encrypted self-validating string, the encrypted self-validating string comprising a string interwoven with a duplicate string, the duplicate string being duplicative of the string, the string and the duplicate string being encrypted, the string comprising a control logic and a control parameter set comprising two or more control parameters, the control logic and the control parameter set being selected beforehand in another process, the encrypted self-validating string the string and the duplicate string forming the same result when decrypted and separated;
 	obtaining a set of environmental conditions from the computer; 
 	obtaining the control logic and the control parameter set by decrypting the encrypted self-validating string;
 	forming a set of responses by applying the control logic and the control parameter set against the set of environmental conditions at a specific time;
 	forming a permission that is either valid or invalid from the set of responses; and
 	constructing at least a portion of an access code allowing decrypting of said digital asset using the set of responses and an identifier decrypted from the encrypted identifier if the permission is valid.

16. (previously presented) The method of claim 15, further comprising the step of: decrypting using said digital asset using the access code.  

17. (original) The method of claim 15, further comprising the step of: implementing at least portions of said method using networked communication.


 A method of controlling access to a digital asset using a tool, comprising the steps of:
 	selecting at least a portion of said digital asset using said tool, said tool encrypting the at least a portion of said digital asset thereby forming an encrypted digital asset;
 	forming an encrypted self-validating string external to the encrypted digital asset by the encrypted self-validating string comprising a string interwoven with a duplicate string, the duplicate string being duplicative of the string, the string and the duplicate string being encrypted, the string comprising a control logic and a control parameter set comprising two or more control parameters, the control logic and the control parameter set being selected using said tool
linking using said tool the encrypted digital asset with the encrypted self-validating string using an encrypted identifier extractable either from the digital asset or from the encrypted self-validating string; and

 	obtaining a set of environmental conditions from a computer;
 	decrypting the encrypted self-validated string into the string and the duplicate string;
 	validating by comparing the string with the duplicate string;
 	obtaining the control logic and the control parameter set from the string;
 	forming a set of responses by applying the control logic and the control parameter set against the set of environmental conditions at a specific time;
 	forming a permission that is either valid or invalid from the set of responses; and
 	constructing at least a portion of an access code allowing decrypting the encrypted digital asset using the set of responses and an identifier decrypted from the encrypted identifier if the permission is valid.

19. (previously presented) The method of claim 18, further comprising the step of: including at least portions of said method in an operating system of the compute.  

20. (previously presented) The method of claim 18, wherein the computer cooperates securely with said digital asset and the computer cooperates securely with the encrypted self-validating string at least in part by networked communication.
	1 	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant agrees to amend claims 1, 15 and 18 for allowance since there is no art singly or in combination teaches all recited features for a self-validating string to control access digital assets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 	23 				Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/TRI M TRAN/Primary Examiner, Art Unit 2494